Pee Ctjeiam.
Respondent is involved in a number of disciplinary charges which, in the main, seem to stem from an inability to cope with the responsibilities of the profession. It had been our hope that the underlying difficulty could be resolved without the imposition of discipline, hut respondent proved unequal to the opportunity we afforded him. We are compelled to conclude that respondent must he suspended *602indefinitely, with leave to apply for reinstatement upon satisfactory proof that he has regained the capacity to practice law with safety to his clients. The suspension shall take effect 30 days from the date of the filing of this opinion.